MEMORANDUM **
Jonathan Harrington appeals pro se from the district court’s order denying his motion under 18 U.S.C. § 3582(c)(2) for a reduction in his sentence. We have jurisdiction under 28 U.S.C. § 1291. We find no abuse of discretion in the district court’s analysis, see United States v. Townsend, 98 F.3d 510, 512 (9th Cir.1996), and so we affirm.
Harrington contends that Amendment 599 to the United States Sentencing Guidelines lowered the sentencing range applicable to his convictions. In order for Harrington to prevail, Amendment 489 would also have to apply retroactively to his conviction, because Amendment 599 did not modify the proviso in application note 2 that determined Harrington’s original sentencing range. See 18 U.S.C. § 3582(c)(2). However, the Sentencing Commission has not expressly made Amendment 489 retroactive. See U.S.S.G. § lB1.10(c). Thus, Amendment 599 did not lower the sentencing range applicable to his convictions, and the district court *748did not abuse its discretion by denying Harrington’s motion. See United States v. Lowe, 136 F.3d 1231, 1232 (9th Cir.1998).
We decline to consider arguments Harrington raises for the first time on appeal. See Snow-Erlin v. United States, 470 F.3d 804, 808 n. 1 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.